UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 000-25887 PRIVATEBANCORP, INC. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 36-3681151 (IRS Employer Identification No.) 120 South LaSalle Street, Chicago, Illinois (Address of principal executive offices) 60603 (zip code) (312) 564-2400 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated file,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer oNon-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ As of August 6, 2009, there were 47,528,183 shares of the issuer’s common stock, without par value, outstanding. PRIVATEBANCORP, INC. FORM 10-Q TABLE OF CONTENTS Page Part I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Statements of Financial Condition 3 Consolidated Statements of Income 4 Consolidated Statements of Changes in Stockholders’ Equity 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3. Quantitative and Qualitative Disclosures About Market Risk 58 Item 4. Controls and Procedures 60 Part II. OTHER INFORMATION Item 1. Legal Proceedings 60 Item 1A. Risk Factors 60 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 61 Item 3. Defaults Upon Senior Securities 61 Item 4. Submission of Matters to a Vote of Security Holders 61 Item 5. Other Information 62 Item 6. Exhibits 62 Signatures 64 PART 1. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PRIVATEBANCORP, INC. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Amounts in thousands, except per share data) (Unaudited) June 30, 2009 December 31, 2008 Assets Cash and due from banks $ 99,088 $ 131,848 Federal funds sold and other short-term investments 393,953 98,387 Mortgages held for sale 23,825 17,082 Securities available-for-sale, at fair value 1,443,648 1,425,564 Non-marketable equity investments 28,586 27,213 Loans, net of unearned fees 8,728,926 8,036,807 Allowance for loan losses (140,088) (112,672) Loans, net of allowance for loan losses and unearned fees 8,588,838 7,924,135 Other real estate owned 29,236 23,823 Premises, furniture, and equipment, net 33,162 34,201 Accrued interest receivable 30,867 34,282 Investment in bank owned life insurance 46,780 45,938 Goodwill 95,045 95,045 Derivative assets 64,111 74,570 Other assets 112,211 108,449 Total assets $ 10,989,350 $ 10,040,537 Liabilities Demand deposits: Non-interest-bearing $ 1,243,453 $ 711,693 Interest-bearing 535,374 232,099 Savings deposits and money market accounts 3,129,384 2,798,882 Brokered deposits 1,943,065 2,654,768 Other time deposits 1,426,874 1,599,014 Total deposits 8,278,150 7,996,456 Short-term borrowings 892,706 654,765 Long-term debt 606,793 618,793 Accrued interest payable 18,809 37,623 Derivative liabilities 63,034 76,068 Other liabilities 50,480 51,266 Total liabilities 9,909,972 9,434,971 Stockholders’ Equity Preferred stock - no par value; 1 million shares authorized Series A - issued and outstanding: 2009 - none; 2008 - 1,951.037 shares - 58,070 Series B - $1,000 liquidation value: issued and outstanding: 2009 - 243,815 share;, 2008 – none 236,808 - Common stock - no par value, $1 stated value Voting, authorized: 2009 - 84.0 million shares, 2008 - 89.0 million shares; issued: 2009 - 46,064,000 shares, 2008 - 34,043,000 shares; outstanding: 2009 - 45,542,000 shares, 2008 - 33,568,000 shares 44,597 32,468 Nonvoting, authorized: 2009 - 5.0 million shares, 2008 - none; issued and outstanding 2009 - 1,951,000 shares, 2008 - none 1,951 - Treasury stock, at cost: 2009 - 522,000 voting shares; 2008 - 475,000 voting shares (18,223) (17,285) Additional paid-in capital 761,068 482,347 Retained earnings 28,896 22,365 Accumulated other comprehensive income, net 24,131 27,568 Controlling interest stockholders’ equity 1,079,228 605,533 Noncontrolling interests 150 33 Total stockholders’ equity 1,079,378 605,566 Total liabilities and stockholders’ equity $ 10,989,350 $ 10,040,537 See accompanying notes to consolidated financial statements. PRIVATEBANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME (Amounts in thousands, except per share data) (Unaudited) Quarters Ended June 30, Six Months Ended June 30, 2009 2008 2009 2008 Interest Income Loans, including fees $ 95,997 $ 84,213 $ 188,941 $ 160,326 Federal funds sold and other short-term investments 161 194 449 440 Securities: Taxable 13,646 5,456 28,192 9,742 Exempt from Federal income taxes 1,786 2,181 3,638 4,425 Total interest income 111,590 92,044 221,220 174,933 Interest Expense Interest-bearing deposits 467 425 866 847 Savings deposits and money market accounts 6,036 11,295 12,600 24,516 Brokered and other time deposits 20,322 29,955 47,206 56,313 Short-term borrowings 1,844 2,750 4,832 5,860 Long-term debt 8,814 4,907 17,729 8,728 Total interest expense 37,483 49,332 83,233 96,264 Net interest income 74,107 42,712 137,987 78,669 Provision for loan losses 21,521 23,023 39,326 40,156 Net interest income after provision for loan losses 52,586 19,689 98,661 38,513 Non-interest Income The PrivateWealth Group 3,500 4,350 7,294 8,769 Mortgage banking 2,686 1,230 4,861 2,760 Capital markets products 3,830 1,959 15,063 2,350 Treasury management 2,110 499 3,715 683 Bank owned life insurance 453 437 842 869 Banking and other services 2,054 682 5,648 1,428 Net securities gains 7,067 286 7,839 1,100 Early extinguishment of debt (985) - (985) - Total non-interest income 20,715 9,443 44,277 17,959 Non-interest Expense Salaries and employee benefits 34,300 31,815 69,421 59,564 Net occupancy expense 6,067 4,346 12,127 8,191 Technology and related costs 1,967 1,270 4,531 2,500 Marketing 1,933 2,721 3,775 5,549 Professional services 2,492 4,357 5,006 6,438 Investment manager expenses 556 812 1,165 1,780 Net foreclosed property expenses 967 596 1,411 1,154 Supplies and printing 392 464 734 814 Postage, telephone, and delivery 821 547 1,402 1,088 Insurance 9,157 1,737 12,989 2,607 Amortization of intangibles 325 422 654 656 Other expenses 5,018 2,118 8,837 3,796 Total non-interest expense 63,995 51,205 122,052 94,137 Income (loss) before income taxes 9,306 (22,073) 20,886 (37,665) Income tax provision (benefit) 3,372 (8,642) 7,781 (15,144) Net income (loss) 5,934 (13,431) 13,105 (22,521) Net income attributable to noncontrolling interests 57 102 117 170 Net income (loss) attributable to controlling interests 5,877 (13,533) 12,988 (22,691) Preferred stock dividends and discount accretion 3,399 147 5,669 254 Net income (loss) available to common stockholders $ 2,478 $ (13,680) $ 7,319 $ (22,945) Net Earnings Per Common Share Data Basic $ 0.06 $ (0.49) $ 0.21 $ (0.84) Diluted $ 0.06 $ (0.49) $ 0.20 $ (0.84) Weighted-average shares outstanding 38,015 27,914 35,039 27,400 Weighted-average diluted shares outstanding 39,795 27,914 36,956 27,400 Common dividends per share $ 0.010 $ 0.075 $ 0.020 $ 0.150 See accompanying notes to consolidated financial statements. PRIVATEBANCORP, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (Amounts in thousands, except per share data) (Unaudited) Preferred Stock Common Stock Treasury Stock Additional Paid-in Capital Retained Earnings Accumulated Other Compre- hensive Income Non-controlling Interests Total Balance at January 1, 2008 $ 41,000 $ 27,225 $ (13,559) $ 313,807 $ 125,532 $ 7,934 $ 33 $ 501,972 Comprehensive Income: Net income - (22,691) - 170 (22,521) Other comprehensive income (1) - (4,770) - (4,770) Total comprehensive loss (27,291) Cash dividends: Common stock ($0.075 per share) - (4,548) - - (4,548) Preferred stock - (254) - - (254) Issuance of common stock - 4,569 - 144,152 - - - 148,721 Issuance of preferred stock 17,070 - 17,070 Exercise of stock options and restricted stock activity - 150 - 2,361 - - - 2,511 Stock repurchased in connection with benefit plans - - (591) - (591) Share-based compensation expense - - - 8,792 - - - 8,792 Balance at June 30, 2008 $ 58,070 $ 31,944 $ (14,150) $ 469,112 $ 98,039 $ 3,164 $ 203 $ 646,382 Balance at January 1, 2009 $ 58,070 $ 32,468 $ (17,285) $ 482,347 $ 22,365 $ 27,568 $ 33 $ 605,566 Comprehensive Income: Net income - 12,988 - 117 13,105 Other comprehensive income (1) - (3,437) - (3,437) Total comprehensive income 9,668 Cash dividends: Common stock ($0.01 per share) - (788) - - (788) Preferred stock - (5,118) - - (5,118) Exercise of stock options and restricted stock activity - 262 - (68) - - - 194 Issuance of preferred stock 236,257 - 236,257 Conversion of preferred stock to common stock (58,070) 1,951 - 56,119 - Issuance of common stock 11,867 - 204,457 216,324 Issuance of common stock warrants - - - 7,558 - - - 7,558 Accretion of preferred stock discount 551 - - - (551) - - - Stock repurchased in connection with benefit plans - - (938) - (938) Share-based compensation expense - - - 10,655 - - - 10,655 Balance at June 30, 2009 $ 236,808 $ 46,548 $ (18,223) $ 761,068 $ 28,896 $ 24,131 $ 150 $ 1,079,378 (1) Net of taxes and reclassification adjustments. See accompanying notes to consolidated financial statements. PRIVATEBANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) (Unaudited) Six Months Ended June 30, 2009 2008 Operating Activities Net income (loss) $ 12,988 $ (22,691) Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 39,326 40,156 Depreciation of premises, furniture, and equipment 3,139 2,380 Net (accretion) amortization of (discount) premium on securities (133) 2 Net gains on securities (7,839) (1,100) Bank owned life insurance income (842) (869) Increase in net deferred loan fees 3,776 11,760 Share-based compensation expense 10,498 9,505 Net increase in deferred income taxes (11,143) (15,412) Net amortization of other intangibles 654 656 Change in mortgage loans held for sale (6,743) 8,370 Correction of Lodestar goodwill - (1,704) Fair market value adjustments on derivatives (2,575) 20 Net decrease (increase) in accrued interest receivable 3,415 (3,665) Net (decrease) increase in accrued interest payable (18,814) 13,911 Net decrease (increase) in other assets 20,955 (29,850) Net decrease in other liabilities (2,052) (22,731) Net cash provided by (used in) operating activities 44,610 (11,262) Investing Activities Securities: Proceeds from maturities, repayments, and calls 156,579 63,274 Proceeds from sales 137,317 43,471 Purchases (310,912) (288,081) Net loan principal advanced (725,353) (2,260,864) Net purchases of premises, furniture, and equipment (2,099) (4,293) Net cash used in investing activities (744,468) (2,446,493) Financing Activities Net increase in deposit accounts 281,694 2,394,788 Proceeds from the issuance of debt 1,445,872 202,355 Repayment of debt (1,219,932) (249,059) Proceeds from the issuance of preferred stock and common stock warrant 243,815 17,070 Proceeds from issuance of common stock 216,324 148,721 Stock repurchased in connection with benefit plans (938) (591) Cash dividends paid (4,365) (4,633) Exercise of stock options and restricted share activity 700 2,246 Excess tax benefit from exercise of stock options and release of restricted stock awards (506) 265 Net cash provided by financing activities 962,664 2,511,162 Net increase in cash and cash equivalents 262,806 53,407 Cash and cash equivalents at beginning of year 230,235 64,551 Cash and cash equivalents at end of period $ 493,041 $ 117,958 See accompanying notes to consolidated financial statements. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.
